Citation Nr: 0902038	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  99-11 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
variously diagnosed stomach disorder, including duodenal 
ulcer and gastroesophageal reflux disease.

2.  Entitlement to service connection for a sleep disorder to 
include sleep apnea. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from August 1952 to May 1956 
and from December 1957 to August 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefit sought on appeal.  
The veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

When the appeal was previously before the Board in January 
2001, May 2004 and June 2007, the Board remanded the claims 
for increase development.  As the required development has 
been completed, no further action is necessary to comply with 
those particular remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

In several of his statements the veteran raised the 
additional issue of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).  This claim has 
not yet been adjudicated by the RO, so referral to the RO for 
initial development and consideration is requires since the 
Board does not currently have jurisdiction.  See 38 C.F.R. 
§ 2.200 (2008). 

The substantive portion of the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In the veteran's June 1999 substantive appeal (VA Form 9), 
the veteran checked off a box indicating that he wanted a 
hearing before a Member of the Board at the RO (Travel Board 
hearing).  A June 1999 letter from the veteran's 
representative, then the Disabled American Veterans, 
clarified that this request was for a hearing before a local 
Hearing Officer.

In November 2008 the veteran appointed a private attorney, 
Theodore Jarvi, as his representative.  Through this 
representative, in November 2008 the veteran requested a 
hearing before the Board.  In December 2008 a letter was sent 
to the veteran's representative to clarify the exact type of 
hearing desired by the veteran.  The December 2008 response 
informed the Board that the veteran desired an in-person 
hearing before a Member of the Board at the RO (a Travel 
Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Therefore, in order to ensure that the veteran receives his 
due process rights, this case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following action:

1.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for either his stomach disorder 
or his sleep problems since December 2007.  
If the veteran indicates that he has 
received any pertinent treatment, the 
RO/AMC should obtain and associate those 
claims with the claims file. 

2.  The RO should schedule the veteran for 
a hearing before a Veterans Law Judge 
(VLJ), at the RO pursuant to his DATE 
request.  The RO should notify the veteran 
of the date and time of his hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  If the veteran no longer desires 
the requested hearing, a signed writing to 
that effect must be placed in the claims 
file.

3.  Thereafter, the case should be 
returned to the Board in accordance with 
appropriate procedures.  No action is 
required of the veteran or his 
representative until further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




